Wendell L. Griffen, Judge. William Stroud appeals from the trial court’s order finding that his consent to the adoption of his son was not necessary because Stroud exceeded the period of time allowed by law in which to either support or to have substantial contact with his child1. Appellant alleges that the trial court erred in ruling that the requirements set forth in Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) were not applicable to this case because the effective date of the statute was after the date of the parties’ divorce decree. We hold that the statute was not effective on the date that appellant’s child support order was entered and the statute is not applicable to this case. Thus, we affirm. Appellant was the natural father of the minor that is the subject of this dispute, B.S., born on January 22, 1998. At the time of the minor’s birth, appellant was married to the child’s natural mother Melissa Stroud. Melissa and appellant were divorced by a decree of the Saline County Chancery Court on May 3, 2001. Melissa was given custody of the child, and appellant was ordered to pay child support. After the parties were divorced, appellant saw his child for the last time on either February 14 or February 15, 2001. According to Melissa Stroud, he never made any effort to see the child after that date. Appellee Delane Cagle, Melissa’s mother and the child’s maternal grandmother, filed a petition for adoption on May 14, 2002, because appellant’s biological son requires speech and occupational therapy and does not have, insurance coverage. Appellant was served with notice of the adoption papers on May 15, 2002. On June 28, 2002, appellant paid $4,000 in child support. This was the first time he paid any support for the child. Onjuly 23, 2002, the trial court found as a matter oflaw that appellant’s consent to the adoption was unnecessary, and proceeded with the adoption hearing without his consent. Appellant appealed this order to the court of appeals, but we dismissed the appeal because the order from which appellant appealed was not final. The final order was filed on June 4, 2003. The final order of adoption awarded appellees legal custody and rights for all legal purposes to appellant’s biological son.  We review equity cases de novo on the record, but we do not reverse unless we determine that the trial court’s findings were clearly erroneous. Oliver v. Oliver, 70 Ark. App. 403, 19 S.W.3d 630 (2000). Findings of fact shall not be set aside unless clearly erroneous. Id. We defer to the trial court’s superior position to determine the credibility of the witnesses. Id. A trial court’s interpretation of a statute is reviewed de novo. It is for the appellate court to decide what a statute means. Nationsbank v. Murray Guard, Inc., 343 Ark. 437, 36 S.W.3d 291 (2001). Where the language of the statute is plain and unambiguous, we determine legislative intent from the ordinary meaning of the language. Ford v. Keith, 338 Ark. 487, 996 S.W.2d 20 (1999). Appellant’s only point on appeal is that the trial court erred in ruling that the requirements set forth in Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) were not applicable to this case because the effective date of the statute occurred after the date of the parties’ divorce decree. Ark. Code Ann § 9-9-220(c) (Repl. 1999) provided that the relationship of parent and child may be terminated by court order for abandonment. Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) added the following language found in subsections (c)(1)(A)-(C): (A) A child support order shall provide notice to the non-custodial parent that failure to pay child support or to visit the child for at least one (1) year shall provide the custodial parent with the right to initiate proceedings to terminate the parental rights of the noncustodial parent. (B) If the notification clause required by subdivision (c) (1) (A) is not in the child support order, the custodial parent, prior to termination of parental rights, shall notify the non-custodial parent that he or she intends to petition the court to terminate parental rights. (C)(1) The non-custodial parent shall have three (3) months from the filing of the petition to pay a substantial amount of past due payments owed and to establish a relationship with his or her child or children. (2) Once the requirements under subdivision (c)(l)(C)(l) are met, the custodial parent shall not be permitted to proceed with the adoption nor the termination of parental rights of the non-custodial parent. (3) The court may terminate parental rights of the noncustodial parent upon a showing that: (I) child support payments have not been made for one (1) year or the non-custodial parent has not visited the child in the preceding year and the non-custodial parent has not fulfilled the requirements of subdivision (c)(1) (C)(1); and (ii) It would be in the best interest of the child to terminate the parental relationship. The trial court ruled that this statute did not apply to appellant’s case because of the date that the divorce decree was entered. More specifically, the child-support order was a part of the May 3, 2001 divorce decree. The statute did not take effect until after that date. Thus, the trial court reasoned that the statute did not apply. We agree with the trial court.  In order to determine whether the statute applies to this case, we must ascertain the date the statute went into effect. Ark. Code Ann. § 9-^-220(c)(l)(A)-(C) (Repl. 2002) was originally Act 1779 of 2001. Pursuant to Amendment 7 of the Arkansas Constitution, Acts of the General Assembly that do not contain an emergency clause or a specified effective date become effective on the ninety-first day after the legislature adjourns. Tate v. Bennett, 341 Ark. 829, 20 S.W.3d 370, 20 S.W.3d 370 (2000). Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) does not have an emergency clause or a specified effective date. Act 1770 was approved on April 18, 2001, so it became effective after August 13, 2001. This was subsequent to the filing of appellant’s divorce decree.  Appellant argues that the statute should govern because it was in effect at the time of the filing of the May 14, 2002 Petition for Adoption and the statute does not state whether it should be applied retroactively or prospectively. Absent notice in the child-support order, the statute provided that the noncustodial parent would have three months from the filing of the petition to pay a substantial amount of the past due child-support payments and to establish a relationship with the child. The date on which the child-support order was filed governs whether Ark. Code Ann. § 9-9-220 is applicable. In this case, the order for child support was included in the original divorce decree. Therefore, the date of the divorce decree governs.  The legislature intended for those non-custodial parents whose child support orders were entered after August 13, 2001, to be affected by Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002). Our law is clear that absent language in the legislative act to the contrary, statutes affecting substantive rights are to be given only prospective application. Dover v. Barton, 337 Ark. 186, 987 S.W.2d705 (1999). Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) was meant to apply prospectively from August 13, 2001, not retroactively to May 3, 2001, the date the divorce decree was entered.  The trial court’s ruling was not clearly erroneous. Ark. Code Ann. § 9-9-220(c)(l)(A)-(C) (Repl. 2002) was not applicable to appellant’s case. Thus, we affirm. Affirmed. Pittman, Neal, Baker and Roaf, JJ., agree. Hart, J., dissents.   This is a subsequent appeal from Stroud v. Cagle, 2003 WL 1901124 (Ark. App. April 16, 2003) CA02-1215, which the court of appeals dismissed because the order from which the appeal was taken was not a final order. The final hearing was held on May 30, 2003. The final order was filed on June 4,2003.